EXHIBIT 10.4
AGREEMENT BY AND BETWEEN
Seacoast National Bank
Stuart, Florida
and
The Comptroller of the Currency
     Seacoast National Bank, Stuart, Florida (“Bank”) and the Comptroller of the
Currency of the United States of America (“Comptroller”) wish to protect the
interests of the depositors, other customers, and shareholders of the Bank, and,
toward that end, wish the Bank to operate safely and soundly and in accordance
with all applicable laws, rules and regulations.
     The Comptroller has found unsafe and unsound banking practices relating to
asset quality and earnings performance at the Bank.
     In consideration of the above premises, it is agreed, between the Bank, by
and through its duly elected and acting Board of Directors (“Board”), and the
Comptroller, through his authorized representative, that the Bank shall operate
at all times in compliance with the articles of this Agreement.
ARTICLE I

JURISDICTION
     (1) This Agreement shall be construed to be a “written agreement entered
into with the agency” within the meaning of 12 U.S.C. § 1818(b)(1)
     (2) This Agreement shall be construed to be a “written agreement between
such depository institution and such agency” within the meaning of 12 U.S.C. §
1818(e)(1) and 12 U.S.C. § 1818(e)(1)(2)
     (3) This Agreement shall be construed to be a “formal written agreement”
within the meaning of 12 C.F.R. § 5.51(c)(6)(ii). See 12 U.S.C. § 1831i.
     (4) This Agreement shall be construed to be a “written agreement” within
the meaning of 12 U.S.C. § 1818(u)(1)(A).
     (5) All reports or plans which the Bank or Board has agreed ‘to submit to
the Assistant Deputy Comptroller pursuant to this Agreement shall be forwarded
to the:
Assistant Deputy Comptroller
South Florida Field Office
9800 N.W. 41st Street, Suite 120
Miami, Florida 33178
ARTICLE II
COMPLIANCE COMMITTEE





--------------------------------------------------------------------------------



 



     (1) Within thirty (30) days of the date of this Agreement, the Board shall
appoint a Compliance Committee of at least three (3) directors, of which no more
than one (1) shall be an employee or controlling shareholder of the Bank or any
of its affiliates (as the term “affiliate” is defined in 12 U.S.C. §
371c(b)(1)), or a family member of any such person. Upon appointment, the names
of the members of the Compliance Committee and, in the event of a change of the
membership, the name of any new member shall be submitted in writing to the
Assistant Deputy Comptroller. The Compliance Committee shall be responsible for
monitoring and coordinating the Bank’s adherence to the provisions of this
Agreement.
     (2) The Compliance Committee shall meet at least monthly.
     (3) Within thirty (30) days of the date of this Agreement and quarterly
thereafter, the Compliance Committee shall submit a written progress report to
the Board setting forth in detail:
     (a) a description of the action needed to achieve full compliance with each
Article of this Agreement;
     (b) actions taken to comply with each Article of this Agreement; and

     (c) the results and status of those actions.
     (4) The Board shall forward a copy of the Compliance Committee’s report,
with any additional comments by the Board, to the Assistant Deputy Comptroller
within ten (10) days of receiving such report.
ARTICLE III
CREDIT RISK
     (1) Within ninety (90) days, the Board shall develop, implement, and
thereafter ensure Bank adherence to a written program to reduce the level of
credit risk in the Bank. The program shall include, but not be limited to:
     (a) procedures to strengthen credit underwriting, particularly in the real
estate portfolios;
     (b) procedures to strengthen management of credit risk and to maintain an
adequate, qualified staff in all credit related areas;
     (c) procedures for strengthening collections; and
     (d) an action plan to control growth in commercial real estate lending.
     (e) The Board shall submit a copy of the program to the Assistant Deputy
Comptroller.

- 2 -



--------------------------------------------------------------------------------



 



     (f) At least quarterly, the Board shall prepare a written assessment of the
Bank’s credit risk, which shall evaluate the Bank’s progress under the
aforementioned program. The Board shall submit a copy of this assessment to the
Assistant Deputy Comptroller.
     (2) The Board shall ensure that the Bank has processes, personnel, and
control systems to ensure implementation of and adherence to the program
developed pursuant to this Article.
ARTICLE IV
CRITICIZED ASSETS
     (1) The Bank shall take immediate and continuing action to protect its
interest in those assets criticized in the Bank’s most recent Report of
Examination (“ROE”), in any subsequent Report of Examination, by internal or
external loan review, or in any list provided to management by the National Bank
Examiners during any examination.
     (2) Within ninety (90) days, the Board shall adopt, implement, and
thereafter ensure Bank adherence to a written program designed to eliminate the
basis of criticism of assets criticized in the ROE, in any subsequent Report of
Examination, or by any internal or external loan review, or in any list provided
to management by the National Bank Examiners during any examination as
“doubtful,” “substandard,” or “special mention.” This program shall include, at
a minimum:
     (a) an identification of the expected sources of repayment;
     (b) the appraised value of supporting collateral and the position of the
Bank’s lien on such collateral where applicable;
     (c) an analysis of current and satisfactory credit information, including
cash flow analysis where loans are to be repaid from operations; and
     (d) the proposed action to eliminate the basis of criticism and the time
frame for its accomplishment.
     (3) Upon adoption, a copy of the program for all criticized assets equal to
or exceeding three million dollars ($3,000,000) shall be forwarded to the
Assistant Deputy Comptroller.
     (4) The Board shall ensure that the Bank has processes, personnel, and
control systems to ensure implementation of and adherence to the program
developed pursuant to this Article.
     (5) The Board, or a designated committee, shall conduct a review, on at
least a quarterly basis, to determine:

- 3 -



--------------------------------------------------------------------------------



 



     (a) the status of each criticized asset or criticized portion thereof that
equals or exceeds three million dollars ($3,000,000);
     (b) management’s adherence to the program adopted pursuant to this Article;
     (c) the status and effectiveness of the written program; and
     (d) the need to revise the program or take alternative action.
     (6) A copy of each review shall be forwarded to the Assistant Deputy
Comptroller on quarterly basis (in a format similar to Appendix A, attached
hereto).
     (7) The Bank may extend credit, directly or indirectly, including renewals,
extensions or capitalization of accrued interest, to a borrower whose loans or
other extensions of credit are criticized in the ROE, in any subsequent Report
of Examination, in any internal or external loan review, or in any list provided
to management by the National Bank Examiners during any examination and whose
aggregate loans or other extensions exceed three million dollars ($3,000,000)
only if each of the following conditions is met:
     (a) the Board or designated committee finds that the extension of
additional credit is necessary to promote the best interests of the Bank and
that prior to renewing, extending or capitalizing any additional credit, a
majority of the full Board (or designated committee) approves the credit
extension and records, in writing, why such extension is necessary to promote
the best interests of the Bank; and
     (b) a comparison to the written program adopted pursuant to this Article
shows that the Board’s formal plan to collect or strengthen the criticized asset
will not be compromised.
     (8) A copy of the approval of the Board or of the designated committee
shall be maintained in the file of the affected borrower.
ARTICLE V
COMMERCIAL REAL ESTATE CONCENTRATION RISK MANAGEMENT
     (1) Within ninety (90) days, the Board shall adopt, implement, and
thereafter ensure Bank adherence to a written commercial real estate (“CRE”)
concentration risk management program consistent with OCC Bulletin 2006-46. The
program shall include, but not necessarily be limited to, the following:
     (a) Ongoing risk assessments to identify potential CRE concentrations in
the portfolio, including exposures to similar or interrelated groups or
borrowers;
     (b) Board and management oversight of CRE concentrations, to include:

- 4 -



--------------------------------------------------------------------------------



 



     (i) policy guidelines and an overall CRE lending strategy, including
actions required when the Bank approaches the limits of its CRE guidelines;
     (ii) procedures and controls to effectively adhere to and monitor
compliance with the Bank’s lending policies and strategies;
     (iii) regular review of information and reports that identify, analyze, and
quantify the nature and level of risk presented by CRE concentrations; and
     (iv) periodic review and approval of CRE risk exposure limits;
     (c) Portfolio management, to include internal lending guidelines and
concentration limits that control the Bank’s overall risk exposure to CRE, and a
contingency plan to reduce or mitigate concentrations in the event of adverse
market conditions;
     (d) Management information systems, to provide sufficient timely
information to management to identify, measure, monitor, and manage CRE
concentration risk;
     (e) Periodic market analysis, to provide management and the Board with
information to assess whether its CRE lending strategy and policies continue to
be appropriate in light of changes in CRE market conditions;
     (f) Credit underwriting standards for CRE, to include:
     (i) maximum loan amount by type of property;
     (ii) loan terms;
     (iii) pricing structures;
     (iv) collateral valuation;
     (v) loan-to-value limits by property type;
     (vi) requirements for feasibility studies and sensitivity analysis or
stress testing;
     (vii) minimum requirements for initial investment and maintenance of hard
equity by the borrower; and
     (viii) minimum standards for borrower net worth, property cash flow, and
debt service coverage for the property;
     (g) Portfolio stress testing and sensitivity analysis of CRE
concentrations; and
     (h) Credit risk review of CRE, to include an effective, accurate, and
timely risk-rating system.

- 5 -



--------------------------------------------------------------------------------



 



     (2) The Board shall forward a copy of any analysis performed on existing or
potential CRE concentrations to the Assistant Deputy Comptroller immediately
following the review.
     (3) The Board shall ensure that the Bank has processes; personnel, and
control systems to ensure implementation of and adherence to the program
developed pursuant to this Article.
ARTICLE VI
CLOSING
     (1) Although the Board has agreed to submit certain pro grams and reports
to the Assistant Deputy Comptroller for review or prior written determination of
no supervisory objection, the Board has the ultimate responsibility for proper
and sound management of the Bank.
     (2) It is expressly and clearly understood that if, at any time, the
Comptroller deems it appropriate in fulfilling the responsibilities placed upon
him by the several laws of the United States of America to undertake any action
affecting the Bank, nothing in this Agreement shall in any way inhibit, estop,
bar, or otherwise prevent the Comptroller from so doing.
     (3) Any time limitations imposed by this Agreement shall begin to run from
the effective date of this Agreement. Such time requirements may be extended in
writing by the Assistant Deputy Comptroller for good cause upon written
application by the Board
     (4) The provisions of this Agreement shall be effective upon execution by
the parties hereto and its provisions shall continue in full force and effect
unless or until such provisions are amended in writing by mutual consent of the
parties to the Agreement or excepted, waived, or terminated in writing by the
Comptroller.
     (5) In each instance in this Agreement in which the Board is required to
ensure adherence to, and undertake to perform certain obligations of the Bank,
it is intended to mean that the Board shall:
     (a) authorize and adopt such actions on behalf the Bank as may be necessary
for the Bank to perform its obligations and undertakings under the terms of this
Agreement;
     (b) require the timely reporting by Bank management of such actions
directed by the Board to be taken under the terms of this Agreement;
     (c) follow-up on any non-compliance with such actions in a timely and
appropriate manner; and
     (d) require corrective action be taken in a timely manner of any
non-compliance with such actions.

- 6 -



--------------------------------------------------------------------------------



 



     (6) This Agreement is intended to, be, and shall be construed to be, a
supervisory “written agreement entered into with the agency” as contemplated by
12 U. S.C. § 1818(b)(1), and expressly does not form, and may not be construed
to form, a contract binding on the Comptroller or the United States.
Notwithstanding the absence of mutuality of obligation, or of consideration, or
of a contract, the Comptroller may enforce any of the commitments or obligations
herein undertaken by the Bank under his supervisory powers, including 12 U.S.C.
§ 1818(b)(1), and not as a matter of contract law. The Bank expressly
acknowledges that neither the Bank nor the Comptroller has any intention to
enter into a contract. The Bank also expressly acknowledges that no officer or
employee of the Office of the Comptroller of the Currency has statutory or other
authority to bind the United States, the U.S. Treasury Department, the
Comptroller, or any other federal bank regulatory agency or entity, or any
officer or employee of any of those entities to a contract affecting the
Comptroller’s exercise of his supervisory responsibilities. The terms of this
Agreement, including this paragraph, are not subject to amendment or
modification by any extraneous expression, prior agreements or prior
arrangements between the parties, whether oral or written.
     IN TESTIMONY WHEREOF, the undersigned, authorized by the Comptroller, has
hereunto set his hand on behalf of the Comptroller.

             
/s/ C. Wayne Crowell
 
C. Wayne Crowell
           
Assistant Deputy Comptroller
South Florida Field Office
      December 16, 2008
 
Date    

- 7 -



--------------------------------------------------------------------------------



 



     IN TESTIMONY WHEREOF, the undersigned, as the duly elected and acting Board
of Directors of the Bank, have hereunto set their hands on behalf of the Bank.

             
/s/ Dennis J. Arczynski
 
Dennis J. Arczynski
      December 16, 2008
 
Date    
 
           
/s/ Stephen E. Bohner
 
Stephen E. Bohner
      December 16, 2008
 
Date    
 
           
/s/ Jeffrey C. Bruner
 
Jeffrey C. Bruner
      December 16, 2008
 
Date    
 
           
/s/ John H. Crane
 
John H. Crane
      December 16, 2008
 
Date    
 
           
/s/ Michael T. Crook
 
Michael T. Crook
      December 16, 2008
 
Date    
 
           
/s/ Gilbert H. Culbreth
 
Gilbert H. Culbreth
      December 16, 2008
 
Date    
 
           
/s/ Christopher E. Fogal
 
Christopher E. Fogal
      December 16, 2008
 
Date    
 
           
/s/ Jeffrey S. Furst
 
Jeffrey S. Furst
      December 16, 2008
 
Date    
 
           
/s/ Douglas A. Gilbert
 
Douglas A. Gilbert
      December 16, 2008
 
Date    
 
           
/s/ Dale M. Hudson
 
Dale M. Hudson
      December 16, 2008
 
Date    
 
           
/s/ Dennis S. Hudson III
 
Dennis S. Hudson III
      December 16, 2008
 
Date    
 
           
/s/ Dennis S. Hudson, Jr.
 
Dennis S. Hudson, Jr.
      December 16, 2008
 
Date    

- 8 -



--------------------------------------------------------------------------------



 



             
 
 
Marian B. Monroe
       
 
Date    
 
           
/s/ Thomas E. Rossin
 
Thomas E. Rossin
      December 16, 2008
 
Date    
 
           
/s/ Jean Strickland
 
Jean Strickland
      December 16, 2008
 
Date    
 
           
/s/ Thomas H. Thurlow, Jr.
 
Thomas H. Thurlow, Jr.
      December 16, 2008
 
Date    
 
           
/s/ Edwin E. Walpole III
 
Edwin E. Walpole III
      December 16, 2008
 
Date    

- 9 -